Exhibit 10(iii).1

AMENDMENT TO THE 2001 AMENDED AND RESTATED OPERATING

PERFORMANCE BONUS PLAN FOR EXECUTIVE OFFICERS OF SAFEWAY INC.

This Amendment (this “Amendment”) to the 2001 Amended and Restated Operating
Performance Bonus Plan for Executive Officers of Safeway Inc. (the “Plan”) was
adopted by Safeway Inc., a Delaware corporation (the “Company”), effective with
respect to bonuses for fiscal years beginning on or after January 4, 2009.

RECITALS

A. Pursuant to Section 7.1 of the Plan, the Board of Directors of the Company
retained the authority to amend the Plan from time to time, subject to certain
limitations.

B. The Board of Directors of the Company deemed it advisable to adopt this
amendment to the Plan.

AMENDMENT

1. Section 2.1 of the Plan is hereby amended by striking the phrase “Section
162(m) Committee” and inserting the phrase “Executive Compensation Committee” in
lieu thereof.

2. The second sentence of Section 3.1 of the Plan is hereby amended and restated
in its entirety to read as follows:

“Stock bonuses shall be paid in accordance with the provisions of the
Safeway Inc. 2007 Equity and Incentive Award Plan, as amended or restated from
time to time.”

3. Section 3.2 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Section 3.2 – Timing of Payment. Unless otherwise directed by the Committee,
each bonus award shall be paid as soon as practicable after the end of the
fiscal year to which such bonus award relates, but in no event earlier than the
January 1 closest to the end of the fiscal year to which such bonus award
relates nor later than the March 15 next following the end of the fiscal year to
which such bonus award relates.”

4. Section 7.2 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Section 7.2 - Recoupment. The Committee shall, in appropriate circumstances, as
determined by the Committee in its discretion, and to the extent permitted by
applicable law, require an Executive Officer to reimburse the Company, and such
Executive Officer shall reimburse the Company, for the bonus award(s) (or that
portion thereof) paid under the Plan that would not have been paid based upon
restated financial results filed with the Securities and Exchange Commission,
where:

(a) an Executive Officer engages in ethical misconduct that causes a material
restatement of any of the Company’s financial statements filed with the
Securities and Exchange Commission,



--------------------------------------------------------------------------------

(b) the determination of the Company’s performance relative to the applicable
performance targets for the awards described in Sections 2.1, 2.2 and 2.3 is
affected by such restated financial results, and

(c) the Committee, in its discretion, determines that, after making appropriate
adjustments to the performance targets for the affected years, any changes in
bonus amounts payable based on the restated financial results would not have
effectively offset one another.

Notwithstanding the foregoing, in no event shall an Executive Officer be
required to reimburse the Company with respect to all or any portion of a bonus
award paid either (i) more than three years prior to the date of the financial
restatement or (ii) on or before December 31, 2008. Any recoupment under this
Section 7.2 may be in addition to any other remedies that may be available to
the Company under applicable law, including disciplinary actions up to and
including termination of employment.”

5. Capitalized terms used in this Amendment without definition shall have the
respective meanings ascribed thereto in the Plan.

6. Except as otherwise expressly set forth in this Amendment, the Plan remains
in full force and effect in accordance with its terms.

I hereby certify that this Amendment was duly adopted by the Board of Directors
of Safeway Inc. on March 5, 2009.

Executed this 6th day of March, 2009.

 

SAFEWAY INC. /s/ Robert A. Gordon Robert A. Gordon Senior Vice President